Title: Presidential Proclamation, [19 June] 1812
From: Madison, James
To: 


[19 June 1812]
By the President of the United States of AmericaA Proclamation
Whereas the Congress of the United States by virtue of the constitutional authority vested in them, have declared by their act bearing date the 18th day of the present month, that war exists between the United Kingdom of Great Britain and Ireland, and the dependences thereof, and the United States of America and their Territories; Now therefore, I James Madison, President of the United States of America, do hereby Proclaim the same to all whom it may concern: And I do especially enjoin on all persons holding Offices, Civil or Military, under the Authority of the United States, that they be vigilent and zealous in discharging the duties respectively incident thereto: And I do moreover exhort all the good people of the United States as they love their Country, as they value the precious heritage derived from the virtue and valour of their fathers, as they feel the Wrongs which have forced on them the last resort of injured Nations, and as they consult the best means, under the blessing of Divine Providence, of abridging its calamities, that they exert themselves in preserving order, in promoting Concord, in maintaining the authority and the efficacy of the Laws; and in supporting and invigorating all the Measures which may be adopted by the constituted authorities for obtaining a speedy, a just and honorable peace.
In Testimony whereof, I have caused the Seal of the United States to be hereunto affixed, and signed the same with my hand.
Done at the City of washington the nineteenth day of June A.D. 1812 and of the Independence of the United States of America the thirty Sixth.

(signed)   James Madison
By the President
James Monroe Secy of State.
